Case 2:17-cv-11910-MAG-DRG ECF No. 457-37 filed 10/23/18   PageID.11740   Page 1 of
                                      2




        EXHIBIT 1-35
                HIGHLY CONFIDENTIAL SUBJECT TO                               PROTECTIVE ORDER.
Case 2:17-cv-11910-MAG-DRG   ECF No. 457-37 filed 10/23/18
                                                         -
                                                                                            PageID.11741           Page 2 of
                                        2

Message
From:            Farmer, Floyd S [/0=IRMMAlL/OU=MBX SERVERS DAL/CN=RECIPIENTS/CN=FSFARMER]
                                                                  -


Sent:            7/20/2017 2:41:25 PM
To:              Schultz, John A [/0=lRMMAlL/OU=Mbx servers nyc/cn=recipients/cn=jaschult]
                                                              -


Subject:         FW: Sanctions Iraq
Attachments:     Formal Letter Si to Si Invoke Visa Sanctions Iraq.docx; Memo EAD to Di Invoke Visa Sanctions Iraq.doc; Memo Dl
                 to Si Invoke Visa Sanctions (719.17) Iraq.doc; White Paper Invoke Visa Sanctions Iraq.docx



Attached Iraq 243d packet for your review.

Floyd S. Farmer
Unit Chief
HO Immigration and Customs Enforcement,
ERO/Removal and International Operations
Middle East / East Africa
500 12th St. S.W., RN/1 8019
Washington, D. C. 20535
Tel: 202-732-6219
Cell: 202-553-6702
Floyd.S.Farmer@ice.dhs.gov


From: Clinton, Julius A
Sent: Thursday, July 20, 2017 9:47 AM
To: Farmer, Floyd S
Subject: Sanctions Iraq

Sir,


Sorry you should have received this yesterday afternoon with my log off email. Please review and advise if you need me
to make additional edits.

Respeetfiuily,

Julius A. Clinton
Desk Officer
Removal and International Operations (RIO)
Removal Man agenuent Division
U.S. Department of Homeland Security
U.S. Immigration & Customs Enforcement
Enforcement and Removal Operations Headquarters
Potomac Center North
500 12th Street sw
Washington. DC 20536
Desk: 202-732-3521
Cell: 202-567-9063
Email: Julius.clintondhs.gov
https://gis-dpics3.ice.dh ,gpy/RIOWeb/

Warning: This document is UNCLASSIFIED//FOR OFFICIAL USE ONLY (U//FOUO). It contains information that may be
exempt from public release under the Freedom of Information Act (5 U.S.C. 552). It is to be controlled, stored, handled,
transmitted, distributed, and disposed of in accordance with DHS policy relating to FOUO information and is not to be
released to the public or other personnel who do not have a valid need-to-know without prior approval of an
authorized DHS official. No portion of this report should be furnished to the media, either in written or verbal form.


                                                                                                                 EXHIBIT W


                                                        ICE - 0271028                                     LU
                                                                                                               flvl-li            J
